Thornton, J.
Appeal from a judgment by plaintiff. The complaint states his cause of action, in which the pleader sets it forth by using the common counts for goods sold and delivered, for services performed and money paid, etc.
The defendants denied the allegations of the complaint, and set up a counterclaim by proper averments.
The action seems to involve a settlement of the respective accounts of the parties.
The court found that the plaintiff was not entitled to a judgment, and entered judgment for defendants for their costs.
We find no error in the record. The evidence is not before us in any shape in which we can consider it. There is no bill of exceptions and no statement, and if there was, the appeal was not taken within sixty days after the rendition of the judgment, so as to entitle the appellant to have it considered by the court.
Judgment affirmed.
McFarland, J., and Sharpstein, J., concurred.